DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
1.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a suction port of the compression mechanism is closer to a discharge end of the rotor housing (50)” and “a longitudinal length along which the compression mechanism (40, 45)” recited in claim 1 and 8; “an electric motor with a variable frequency drive” recited in claims 6 and 13, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
2.	The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: (i.e.: the limitation “a suction port of the compression mechanism is closer to a discharge end of the rotor housing ……, and a longitudinal length along which the compression mechanism compresses the working fluid is longer in the second position than in the first position” recited in claims 1 and 8).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
3.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
4.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “compression mechanism” and “rotor sealing member” recited in claims 1, 3-4, 7-11 and 14.
	- compression mechanism ---> interpret as mechanism (generic placeholder) for compression (function) (see specification, page 6, para. [0031]);
	- rotor sealing member ---> interpret as member (generic placeholder) for rotor sealing (function) (see specification, page 9, para. [0045], page 11, para. [0057] and pages 12-13, para. [0065]).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
- Claim limitations that employ phrase “configured to” doing something are typical of claim limitations which may not distinguish over prior art according to the principle.   It has been held that the recitation that an element is  “configured to” performing a function is not a positive limitation but only requires the ability to perform (i.e. the apparatus does not have to “perform” the function).  NOTE:  Claims need to positively recite the inventive features, they cannot be a claim recitation where the apparatus might not perform the recited function.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
- Claims 1 and 8 are indefinite and functional because insufficient structure or structural relationships are recited to support the statements that “a rotor sealing member configured to move relative to the rotor housing between a first position and second position”. In other words, it is unclear how the rotor sealing member 115, 155, 205A, 205B moves from a first position to second position and vice versa with respect to the rotor housing 50.
- Claims 1 and 8 recite the limitations "a suction port of the compression mechanism is closer to a discharge end of the rotor housing in the first position than in the second position, and a longitudinal length along which the compression mechanism compresses the working fluid is longer in the second position than in the first position”.  Such recitations render the claim indefinite since it does not have detailed supports in the instant specification (see page 7, para. [0036] to para. [0038] and page 9, para. [0045]). Since the claim does not clearly set forth the metes and bounds of the patent protection desired, the scope of the claim is unascertainable.
The claims not specifically mentioned are indefinite since they depended from one of the above claims.
	For the purpose of this Office action, the claims 1-14 will be examined as best understood by the examiner.

Claim Objections   
6.	Claims 1, 6, 8 and 13 are objected to in that, the claimed suction port of the compression mechanism”, “a discharge end of the rotor housing (50)”,  “a longitudinal length along which the compression mechanism (40, 45)”, “a motor” and “a variable frequency drive” should be given reference numeral in the specification and drawings. Otherwise, the language not depicted with reference numerals in the specification and contained in the drawings should be removed from the claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nilsson et al. (Nilsson) (Patent Number 3,088,659 - provided with the IDS filed on 04/14/2022 by the applicants).
	Regarding claim 1, as shown in Figs. 2-3, Nilsson discloses a screw compressor, comprising: a suction inlet 30 that receives a working fluid to be compressed; a compression mechanism 12 fluidly connected to the suction inlet that compresses the working fluid, the compression mechanism including one or more rotors 12 (Figs. 2-3); a rotor housing 20 containing the one or more rotors; a discharge outlet 32 fluidly connected to the compression mechanism that outputs the working fluid following compression by the compression mechanism; and a rotor sealing member 54 configured to move relative to the rotor housing between a first position and second position, wherein a suction port 30 of the compression mechanism is closer to a discharge end 28 of the rotor housing 20 in the first position than in the second position (Figs. 2-3), and a longitudinal length along which the compression mechanism compresses the working fluid is longer in the second position (see Fig. 2) than in the first position (see Fig. 3).   
	Note that “a rotor sealing member configured to move relative to the rotor housing between a first position and a second position” is considered functional language. The use of the functional language only requires that the apparatus is capable of performing the function, and does not add any specific structural limitations to the apparatus. Since Nilsson is capable of controlling the inlet volume of gas to the compression chamber or the output of the compressor in response to variable conditions using the siding valve/rotor sealing member, the prior art meets the functional limitation. Furthermore, “apparatus claims cover what a device is, not what a device does.”’ Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990). (See MPEP 2114)). 
	Regarding claim 2, Nilsson discloses wherein the suction port 30 is an axial suction port, and the location at which the compression mechanism 12 receives the working fluid is variable for the axial suction port.     
	Regarding claim 3, Nilsson discloses wherein the rotor sealing member 54 is part of a slide piston assembly configured to move in a direction that is parallel to a longitudinal axis of the compression mechanism 12, and the second position disposes the rotor sealing member 54 (see Fig. 2) closer to the discharge end 28 of the rotor housing than the first position (see Fig. 3).    
8.	Claims 1, 5 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bush et al. (Bush) (Patent Number 2008/0206086 - provided with the IDS filed on 04/14/2022 by the applicants).
	Regarding claim 1, as shown in Figs. 2-3, Nilsson discloses a screw compressor, comprising: a suction inlet 53, 60 that receives a working fluid to be compressed; a compression mechanism 26, 28 fluidly connected to the suction inlet that compresses the working fluid, the compression mechanism including one or more rotors 26, 28 (Figs. 2-3); a rotor housing 22 containing the one or more rotors; a discharge outlet 58, 62 fluidly connected to the compression mechanism that outputs the working fluid following compression by the compression mechanism; and a rotor sealing member 102 configured to move relative to the rotor housing between a first position and second position, wherein a suction port 60 of the compression mechanism is closer to a discharge end 50 (see Fig. 2) of the rotor housing 22 in the first position than in the second position (Figs. 2-3), and a longitudinal length along which the compression mechanism compresses the working fluid is longer in the second position than in the first position (see Fig. 2).   
	Note that “a rotor sealing member configured to move relative to the rotor housing between a first position and a second position” is considered functional language. The use of the functional language only requires that the apparatus is capable of performing the function, and does not add any specific structural limitations to the apparatus. Since Bush is capable of controlling the inlet volume of gas to the compression chamber or the output of the compressor in response to variable conditions using the siding valve/rotor sealing member, the prior art meets the functional limitation. Furthermore, “apparatus claims cover what a device is, not what a device does.”’ Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990). (See MPEP 2114)).
	Regarding claim 5, Bush discloses wherein the suction port 60 is a radial suction port, and the rotor sealing member 102 is configured to adjust the location of the radial suction port (see page 2, para.[0003]).     
	Regarding claim 7, Bush discloses wherein the rotor sealing member 102 is configured to actuate between the first position and the second position based on the discharge pressure of the screw compressor. 
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.	Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over any one of Nilsson or Bush in view of Kopko et al. (Patent Number 2013/0216414A1- provided with the IDS filed on 04/14/2022 by the applicants).
	Nilsson or Bush discloses the second position (see Fig. 2 in Nilsson) disposes the rotor sealing member (54 in Nilsson; 102 in Bush) closer to the one or more rotors than the first position (see Fig. 3 in Nilsson; Fig. 2 in Bush); however, Nilsson or Bush in fails to disclose the rotor sealing member configured to move in a direction that is perpendicular to a longitudinal axis of the compression mechanism.    
	Regarding claim 6, as shown in Figs. 6-8, Kopko teaches wherein the rotor sealing member (102 -see page 4, para. [0046]) is configured to move in a direction that is perpendicular to a longitudinal axis of the compression mechanism (not numbered; however, clearly seen in Fig. 9 in Kopko); further comprising an electric motor 50 with a variable frequency drive (see page 3,para. [0037]) (claim 6). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to have utilized the location of the rotor sealing member with respect to the longitudinal axis of the compression mechanism, as taught by Kopko in the Nilsson or Bush apparatus, since the use thereof would have improved compressor efficiency at low condenser pressures and improved part load efficiency by equalizing the exiting pressure of the compressor with the measured discharge pressure.
10.	Claims 8-10, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over any one of Nilsson or Bush in view of Moilanen (Patent Number 5,832,737- provided with the IDS filed on 04/14/2022 by the applicants).
	Regarding claim 8, Nilson (as shown in Figs. 2-3) or Bush (as shown in Figs. 2-3) discloses the invention wherein the screw compressor includes: a suction inlet (30 in Nilsson; 53, 60 – see page 2, para. [0018]to para. [0019] in Bush) that receives a working fluid to be compressed; a compression mechanism (12 – see Fig. 2 in Nilsson; 26, 28 in Bush) fluidly connected to the suction inlet that compresses the working fluid, the compression mechanism including one or more rotors (12 in Nilsson; 26, 28 in Bush); a rotor housing (20 in Nilsson; 22 in Bush), the one or more rotors disposed in the rotor housing; a discharge outlet (32 in Nilsson; 58, 62 in Bush) fluidly connected to the compression mechanism that outputs the working fluid following compression by the compression mechanism; and a rotor sealing member (54 in Nilsson; 102 in Bush) configured to move relative to the rotor housing between a first position and second position, wherein a suction port (30 in Nilsson; 60 in Bush) of the compression mechanism is closer to a discharge end (28 in Nilsson; 50 in Bush) of the rotor housing in the first position than in the second position, and a longitudinal length along which the compression mechanism compresses the working fluid is longer in the second position  (see Fig. 2 in Nilsson) than in the first position (see Fig. 3 in Nilsson; Fig. 2 in Bush). However, Nilsson or Bush fails to disclose a refrigerant circuit, comprising: a screw compressor, a condenser, an expansion device, and an evaporator fluidly connected.   
	Note that “a rotor sealing member configured to move relative to the rotor housing between a first position and a second position” is considered functional language. The use of the functional language only requires that the apparatus is capable of performing the function, and does not add any specific structural limitations to the apparatus. Since Nilsson or Bush is capable of controlling the inlet volume of gas to the compression chamber or the output of the compressor in response to variable conditions using the siding valve/rotor sealing member, the prior art meets the functional limitation. Furthermore, “apparatus claims cover what a device is, not what a device does.”’ Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990). (See MPEP 2114)).
	Moilanen further teaches what is well known in the art that a refrigerant circuit comprising: a compressor 12, a condenser 16, an expansion device 18, and an evaporator 20 fluidly connected.  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the teachings of the any one of Nilsson or Bush apparatus with the refrigerant circuit having a compressor, a condenser, an expansion device, and an evaporator fluidly connected, as a matter of engineering expediency. 
	Regarding claim 9, Nilsson discloses wherein the suction port 30 is an axial suction port, and the location at which the compression mechanism 12 receives the working fluid is variable for the axial suction port.     
	Regarding claim 10, Nilsson discloses wherein the rotor sealing member 54 is part of a slide piston assembly configured to move in a direction that is parallel to a longitudinal axis of the compression mechanism 12, and the second position disposes the rotor sealing member 54 (see Fig. 2) closer to the discharge end 28 of the rotor housing than the first position (see Fig. 3).     
	Regarding claim 12, Bush discloses wherein the suction port 60 is a radial suction port, and the rotor sealing member 102 is configured to adjust the location of the radial suction port (see page 2, para.[0003]).     
	 Regarding claim 14, Bush discloses wherein the rotor sealing member 102 is configured to actuate between the first position and the second position based on the discharge pressure of the screw compressor.
11.	Claims 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over any one of Nilsson or Bush as applied to claim 8 above, and further in view of Kopko. 
	The modified Nilsson or Bush discloses the second position (see Fig. 2 in Nilsson) disposes the rotor sealing member (54 in Nilsson; 102 in Bush) closer to the one or more rotors than the first position (see Fig. 3 in Nilsson; Fig. 2 in Bush); however, the modified Nilsson or Bush fails to disclose the rotor sealing member configured to move in a direction that is perpendicular to a longitudinal axis of the compression mechanism.    
	Regarding claim 11, as shown in Figs. 6-8, Kopko teaches wherein the rotor sealing member (102 -see page 4, para. [0046]) is configured to move in a direction that is perpendicular to a longitudinal axis of the compression mechanism (not numbered; however, clearly seen in Fig. 9 in Kopko); further comprising an electric motor 50 with a variable frequency drive (see page 3,para. [0037]) (claim 13). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to have utilized the location of the rotor sealing member with respect to the longitudinal axis of the compression mechanism, as taught by Kopko in the Nilsson or Bush apparatus, since the use thereof would have improved compressor efficiency at low condenser pressures and improved part load efficiency by equalizing the exiting pressure of the compressor with the measured discharge pressure.

Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

12.	Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 and 13-19 of U.S. Patent No.11,306,721B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims are more detailed and include all of the steps and limitations of the present invention. Thus the claims of the instant invention are broader than the patent claims and a person of ordinary skill making the invention set forth in the patent claims would also be making the claims of the instant invention. 



Prior Art
13.	The IDS (PTO-1449) filed on Apr. 14, 2022 has been considered.  An initialized copy is attached hereto.  

	

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERESA TRIEU whose telephone number is (571)272-4868.  The examiner can normally be reached on Monday - Friday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TT/
/Theresa Trieu/Primary Examiner, Art Unit 3746